Citation Nr: 0816414	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  96-15 744	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional left lower 
extremity disability as a result of VA medical and surgical 
treatment in 1978. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1995 rating action the denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left lower extremity disability as a result of VA 
medical and surgical treatment in 1978.

By decisions of April 1997 and October 2000, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

By decision of June 2005, the Board denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left lower extremity disability as a result of VA 
medical and surgical treatment in 1978.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  By September 2007 Memorandum 
Decision, the Court set aside the Board's June 2005 decision 
and remanded the appeal to the Board for readjudication 
consistent therewith.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In April 1995, the veteran filed a claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left lower extremity disability as a result of VA 
medical and surgical treatment in 1978. 

3.  The weight of the competent and persuasive medical 
evidence establishes that the veteran has additional left 
lower extremity disability, varus deformity, as a result of 
VA medical and surgical treatment in 1978.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A.     § 1151 for additional left 
lower extremity disability as a result of VA medical and 
surgical treatment in 1978 are met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2007) 3.358, 3.800 (as in effect prior to October 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional left lower extremity 
disability, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria in effect for claims filed 
prior to October 1997, such as in this case, 38 U.S.C.A. 
§ 1151 provides that, where a veteran suffers an injury, or 
an aggravation of an injury, as the result of hospitalization 
or medical or surgical treatment awarded under any of the 
laws administered by the VA, or as a result of submitting to 
an examination, that is not the result of his own willful 
misconduct, and such injury or aggravation results in 
additional disability to him, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected and compensation will be 
payable for such additional disability.  See also 38 C.F.R. 
§ 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

The veteran contends that he currently suffers from 
additional left lower extremity disability, varus deformity, 
as a result of VA medical and surgical treatment in 1978.  He 
asserts that the varus angulation occurred while he was under 
VA medical care.  He states that he was told by VA medical 
personnel in August 1978 that his left compound comminuted 
fracture of the left tibia and fibula had not been set 
straight in 1977 and that it would have to be re-broken and 
re-set, but that VA personnel did not want to do that because 
the fracture had remained ununited for   10 months.

A review of the evidence discloses that the veteran was 
hospitalized at St. John's Medical Center in mid-September 
1977 with multiple injuries after his motorcycle collided 
with another vehicle.  He underwent open reduction and 
internal fixation of a left tibia and fibula fracture, and 
the diagnoses included compound comminuted fracture of the 
left tibia and fibula.  

December 1977 X-rays at a military medical facility revealed 
a comminuted fracture at the distal shaft of the left tibia 
and fibula with excellent position of the fracture fragments, 
with 2 screws at the tibial fracture and complete 
displacement of the fracture fragments at the fibular 
fracture, but the medial and posterior surface of the 
posterior fracture fragment were in contact together, and 
there was a little partial blunting of the margin through the 
cast.  The fracture line was still well-visualized.

The veteran's left leg cast was removed in July 1978 at a VA 
medical facility.  An abscess formation was found on the 
medial aspect of the lower leg.  X-rays revealed an irregular 
transverse fracture defect in the lower portion of the mid-
third, and an associated fracture at the same level in the 
shaft of the fibula.  Non-union was suspected.  In August, 
the veteran underwent surgical removal of 2 metallic screws 
and exploration of a sinus tract.  At the time of hospital 
discharge, the operative wound was well-healed, and the sinus 
tract had filled-in and was completely closed.  A short leg 
cast was applied, and the veteran was instructed to ambulate 
with crutches and not to bear weight upon the left lower 
extremity.

Late August 1978 VA outpatient records noted an infected non-
union of the left distal tibia.  A day later, fair healing of 
the left distal tibia fracture was noted.  Left tibia X-rays 
in October noted fractures of the left distal tibia and 
fibula with lateral angulation that appeared minimally more 
prominent than on previous August         X-rays, as well as 
further signs of healing of the fibular fracture fragments 
and slightly more callus at the tibia fracture site.  The 
fracture line through the tibia was still clearly visible, 
and the possibility of non-union or fibrous union could not 
be excluded.

November 1978 VA X-rays revealed a healing left tibia and 
fibula fracture with possible fibrous union.  December X-rays 
revealed unchanged lateral angulation at the fracture sites.  

In March 1981, B. B., M.D., noted that left tibia and fibula 
X-rays revealed a healed fracture with the tibia and fibula 
in approximately 11 degrees of varus.

In April 1995, the veteran filed a claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left lower extremity disability as a result of VA 
medical and surgical treatment in 1978.

In May 1997, a VA physician stated that the veteran had a 
quite obvious varus deformity of the left lower extremity.  
X-rays revealed slight medial and posterior angulation at the 
left tibia and fibula fracture site.

In April 1998, a VA physician stated that the veteran had 15 
degrees of varus angulation at the site of the left tibia and 
fibula fracture, and that, after a review of available 
records, the angulation occurred sometime between X-rays of 
December 1977 and October 1978.  The doctor stated that there 
was no evidence to indicate why or how the angulation (varus 
deformity) occurred.  In April 2000, the same physician 
stated that it was impossible to determine at what point in 
time the angulation of the veteran's left tibia occurred, or 
why it occurred.

After a review of the veteran's medical records in May 2003, 
a VA physician noted that August 1978 VA X-rays mentioned 
slight anterior angulation, and stated that it was impossible 
to determine from the records whether or not there was 
adequate alignment of the left tibia and fibula fracture.

In February 2004, R. P., M.D., an independent medical expert 
(IME), reviewed the evidence of record for the purpose of an 
opinion as to whether VA medical and surgical treatment in 
1978 aggravated the veteran's 1977 left tibia and fibula 
fracture such that it resulted in a varus deformity.  The 
physician thoroughly reviewed the veteran's medical records 
and commented that the August 1978 VA removal of 2 metallic 
screws and sinus tract exploration appeared to be very 
appropriate treatment, as this surgery cleared the leg of any 
infection and gave the bone opportunity to heal.  However, he 
noted that, at this point, the angulation was already 
created, and appeared to somewhat worsen over the next couple 
of months while the leg was immobilized in a cast.  Citing 
the April 1998 VA physician's observation that the varus 
angulation at the site of the veteran's left tibia and fibula 
fracture occurred sometime between December 1977 and October 
1978, the IME opined that there was no choice at that time 
but to get the bone healed solid without infection, and to 
subsequently consider an osteotomy to correct the 15 degrees 
of varus angulation.  

The IME further opined that a union of the tibia would not 
have occurred without the removal of the sinus tract as well 
as the metallic screws, and stated that the end result was a 
healed left tibia and fibula with 15 degrees of varus 
angulation with a solid union without infection.  The IME 
opined that this was the best that could be hoped for under 
the conditions that the veteran presented to the VA, that the 
veteran had no treatment options other than those performed 
by VA medical personnel, and that he could find no fault with 
the VA treatment.  The IME concluded that the 1978 VA 
treatment of the veteran's left lower extremity was proper 
and resulted in a united tibia fracture, however with varus 
deformity.  The IME opined that the VA treatment did not 
aggravate the injury, but obtained a union in a setting that 
that was doomed from the beginning of his treatment with 
distracting screws and infection.     

In view of the February 2004 IME report indicating that, 
while the 1978 VA medical treatment and surgery was proper 
and not faulty, the veteran's left leg angulation worsened 
while the leg was immobilized following the VA surgery, the 
Board finds that the criteria for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional left lower extremity disability are met, in that 
this evidence shows that the left lower extremity varus 
deformity was a result of the 1978 VA medical and surgical 
treatment.       


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional left lower extremity 
disability as a result of VA medical and surgical treatment 
in 1978 are granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


